


Exhibit 10(t)(v)

 

 

AMENDMENT NO. 1 TO THE WESTINGHOUSE EXECUTIVE PENSION PLAN

PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009 (THE “PLAN”)

 

Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2009.

 

1.

Section 2(e) of the Plan is hereby amended to delete such section in its
entirety and to insert in place thereof the following:

 

 

 

“(e)      ‘Benefit Commencement Date’ means the first day of the month
immediately following the later of (i) the Executive’s Separation from Service,
and (ii) the Executive’s attainment of age 55, subject to any Transition
Election or Subsequent Payment Election made by the Executive.”

 

 

2.

Section 2(oo) of the Plan is hereby amended to capitalize the phrase “Executive
Pension Supplement” at the end thereof.

 

 

3.

Section 2(vv) of the Plan is hereby amended to delete the phrase “Executive
Pension Supplement” and to insert in place thereof the phrase “Post-2004 Plan
Benefit”.

 

 

4.

Sections 4(c)(ii) and 5(c)(ii) of the Plan are hereby amended to add the word
“Section” immediately before the phrase “409A Grandfathered Benefit” in the last
sentence thereof.

 

 

5.

Section 5(c) of the Plan is hereby amended to delete the word “Executive” in the
first sentence and to insert in place thereof the phrase “Surviving Spouse”.

 

 

6.

Section 5(c)(i) of the Plan is hereby amended to delete the phrase “Post-2004
Benefit” in the last sentence and to insert in place thereof the phrase
“Post-2004 Plan Benefit”.

 

 

7.

Section 7(a)(ii) of the Plan is hereby amended to delete the phrase “payment of
his Plan Benefit prior to January 1, 2009” in the first and second sentences and
to insert in place thereof the phrase “payment of his Executive Pension
Supplement prior to January 1, 2009”.

 

 

8.

Section 7(c) of the Plan is hereby amended to delete the phrase “Equivalent
Actuarially value” in the first paragraph and to insert in place thereof the
phrase “Equivalent Actuarial Value”.

 

 

9.

Sections 7(d), 7(f) and 11(b) of the Plan are hereby amended to delete the
phrase “Equivalent Actuarial value” and to insert in place thereof the phrase
“Equivalent Actuarial Value”.

 

--------------------------------------------------------------------------------
